Citation Nr: 0205757	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to Service Disabled Veterans (RH) Insurance 
pursuant to 38 U.S.C.A. § 1922(a).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to November 
1967.  

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1998 decision of the RO&IC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  By rating decision on May 5, 1981, service connection was 
awarded for status post lumbar sympathectomy L2, L3 and L4 
with arthritis and for osteoporosis of the left hip.  Ten 
percent disability ratings were assigned for both of the 
newly service-connected disability.  

3.  The veteran was notified of this determination by letter, 
dated on June 3, 1981. 

4.  The veteran's application for RH Insurance that was 
postmarked on August 21, 1998 was not timely filed.  



CONCLUSION OF LAW

The veteran's claim of entitlement to RH Insurance must be 
denied by operation of law.  38 U.S.C.A. §§ 1922, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 8.0(b) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  Service 
connection was granted for several compensable disabilities 
in rating decisions of December 1967 and September 1968.  
Other rating decisions also granted service connection for 
noncompensable disabilities or granted increases in 
disability ratings.  

By a rating decision in May 1981, the RO&IC awarded service 
connection for status post lumbar sympathectomy L2, L3 and L4 
with arthritis; and osteoporosis of the left hip.  
Compensable evaluations were assigned for each disability.  
The veteran was informed of this decision by a letter dated 
in June 1981.  

The veteran's application for RH Insurance was received by VA 
in an envelope postmarked on August 21, 1998.  

The RO&IC has denied the application as not being timely 
filed.  

The time limit requirements for filing an application for RH 
Insurance are very specific and are set forth in 38 U.S.C.A. 
§ 1922(a).  

This statute initially provided that a veteran had one year 
from the date of the grant of service connection was 
established to file a claim for this insurance benefit.  
Public Law 102-86, Title II, §§ 201(a), 202(a), 105 Stat. 415 
(1991), amended 38 U.S.C.A. § 1922(a) to provide for a two-
year period for filing an application.  That version of the 
law, approved by the President on August 14, 1991, however, 
became effective only with respect to persons who, on or 
after September 1, 1991, were found to be eligible for RH 
Insurance.  Public Law 102-86, Title II, § 201(b), 105 Stat. 
415 (1991).  A person is found to be eligible for RH 
Insurance on the date that service connection for a 
compensable disability is awarded.  See 1991 U.S.C.C.A.N. 
181, 183-84.  

The veteran in this case had one year from the date of the 
May 1981 rating decision to submit an application for RH 
Insurance.  

His application, however, was not received until long after 
the one-year time limit.  Everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1990).  In addition, agency regulations are binding 
on everyone, regardless of their actual knowledge of the 
contents of the regulations or of any resulting hardships.  
Id.  

The veteran argues that the Board should remand the case and 
order the RO&IC to toll the statutory period of filing the 
application for RH insurance.  Specifically, VA's duty 
pursuant to 38 U.S.C.A. § 7722 was addressed.  That statute 
provides that "[t]he Secretary shall distribute full 
information to eligible veterans and eligible dependents 
regarding all benefits and services to which they may be 
entitled under laws administered by the Department."  
38 U.S.C.A. § 7722.  

Even assuming that VA failed to provide specific notice of 
eligibility of RH Insurance, and that such failure was not in 
conformance with its obligation under 38 U.S.C.A. § 7722(d), 
there is no remedy available at law which might be applied by 
the Board under the circumstances of this case.  

The law is specific:  The veteran had one year from the date 
that the grant of service connection was established in 1981 
to file his claim for RH Insurance.  38 U.S.C.A. § 1922(a).  
The statute does not provide one year from the date the 
veteran is notified of the decision granting service 
connection.  

The Board notes that a grant of equitable relief is within 
the sole discretion of the Secretary of Veterans Affairs.  
38 U.S.C.A. § 503 (West 1991).  The doctrine of equitable 
tolling is a common law doctrine, and not within the purview 
of the Board's statutory authority to decide cases based on 
"applicable provisions of law and regulation."  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001).  

In June 1995, the Office of General Counsel of VA issued a 
Precedent Opinion, which discussed 38 U.S.C.A. § 7722.  The 
opinion provided that "the express grant of equitable 
authority to the Secretary in 38 U.S.C. § 503(a) strongly 
suggests that VA does not have authority, other than as 
provided in that provision, to make awards contrary to 
statutory requirements based upon equitable principles."  
VAOPGCPREC 17-95 (Jun. 21, 1995).  The opinion noted, 
however, that "case law indicates that the available 
equitable remedies for violations of 38 U.S.C. § 7722 are 
generally limited to equitable tolling of specific time 
periods and do not include awards based upon equitable 
estoppel . . . ."  

Although the Court's authority to apply the doctrine of 
equitable tolling is not questioned (see Smith v. Derwinski, 
2 Vet. App. 429 (1992)), the Precedent Opinion does not 
suggest that the Board has such authority.  The Board is 
unaware of any authority for it to grant a remedy in equity, 
including the "equitable tolling" of a statutory deadline 
for filing a claim for the benefit at issue.  

It is noted that the Court has applied the doctrine "only in 
extraordinary and carefully circumscribed instances."  Smith 
v. Derwinski, 2 Vet. App. at 432 (citing Elsevier v. 
Derwinski, 1 Vet. App. 150, 154 (1991) (quoting Mondy v. 
Secretary of the Army, 845 F.2d 1051, 1057 (D.C. Cir. 
1988))).  

In Smith, the Court noted that one such instance is where the 
veteran, despite all "due diligence," is unable to obtain 
vital information bearing on the existence of his claim.  See 
Smith v. Derwinski, 2 Vet. App. at 434.  The issue of whether 
the veteran should have learned of his eligibility for RH 
Insurance benefits by the exercise of "due diligence" is 
not before the Board, as the Board lacks the authority to 
apply the doctrine of equitable estoppel, as discussed 
hereinabove.  

Nevertheless, the Board observes that the veteran eventually 
did discover the availability of RH Insurance and that he was 
represented before VA at least since 1967, by an accredited 
service organization.  

The veteran also argues that pertinent VA Manual provisions 
provide that, in certain circumstances, "the system will 
send a letter (VA Form 29-0596, RH Notification Letter), an 
insurance application (VA Form 29-0151, Application for 
Service Disabled Veterans Insurance) and VA Pamphlet 29-9, 
Service-Disabled Veterans Insurance RH Information and 
Premium Rates to the veteran if that person was separated 
from service after April 24, 1951."  

Even if the veteran did not receive notice of eligibility for 
RH Insurance benefits, and assuming this failure was in 
contradiction of the manual provisions and 38 U.S.C.A. 
§ 7722, the Board is unable to apply a remedy that is in 
variance with the express terms of the controlling statute, 
38 U.S.C.A. § 1922(a).

If the veteran was not notified of his eligibility for RH 
Insurance, it is unfortunate and regrettable.  As explained, 
however, any remedy for this failure lies beyond the scope of 
the Board's authority.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

However, the facts in this case are not in dispute.  The 
veteran has not argued that he filed a claim within the one-
year period following the service connection awards.  He 
merely argues that the period of time for filing such a claim 
should be tolled.  

Thus, the duties to assist and notify to this extent are not 
for application.  That is, inasmuch as the facts in the claim 
are not in dispute, there can be no additional evidence 
submitted to support the claim.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



ORDER

The veteran's claim for Service Disabled Veterans Insurance 
under 38 U.S.C.A. § 1922(a) is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

